Citation Nr: 9910967	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative joint disease, multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from April 1975 to September 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied the veteran's claim of entitlement to service 
connection for degenerative joint disease, multiple joints.

In a September 1993 rating decision, the RO denied the 
veteran's claim of service connection for degenerative joint 
disease, multiple joints.  The veteran was notified of this 
decision the same month.  The veteran filed a notice of 
disagreement as to this decision, but he did not then file a 
substantive appeal.  As such, the September 1993 rating 
decision became final in accordance with applicable law.

In July 1996, the RO received the veteran's request to reopen 
his claim of service 
connection for degenerative joint disease/multi-skeletal 
conditions.  The RO, in an April 1997 rating decision, denied 
the veteran's request and informed him that new and material 
evidence was required in order to reopen his claim.  The 
veteran subsequently filed this appeal.

In October 1998, prior to the veteran's appeal being 
certified to the Board, the RO received from the veteran VA 
outpatient treatment records (dated from August to September 
1998), which indicated that the veteran had osteoarthritis 
and that he had been seen by a VA rheumatologist.  The 
veteran also submitted a waiver of consideration and 
requested that his appeal be forwarded to the Board.  As 
discussed below, the Board is of the opinion that new and 
material evidence has been presented in this case sufficient 
to reopen the veteran's claim and that further development is 
warranted.  The issue of entitlement to service connection 
for degenerative joint disease, multiple joints, therefore, 
will be discussed in the REMAND portion, following the 
decision below.

FINDINGS OF FACT

1.  Entitlement to service connection for degenerative joint 
disease, multiple joints, was last denied by the RO in a 
September 1993 rating decision; the veteran was properly 
notified of the decision, and no appeal was perfected 
therefrom.

2.  Evidence submitted since the RO's September 1993 rating 
decision consists 
primarily of VA outpatient treatment records, specifically 
those dated from August to September 1998 indicating that the 
veteran has osteoarthritis.  In effect, the state of the 
record has been so supplemented with evidence bearing 
directly and substantially upon the issue of service 
connection.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's September 1993 rating 
decision which denied entitlement to service connection for 
degenerative joint disease, multiple joints, is new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

2.  The veteran's claim of entitlement to service connection 
for degenerative joint disease, multiple joints, is reopened.  
38 U.S.C.A. § 5108 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

When a claim becomes final, it may not be reopened unless new 
and material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  Case law provides that prior RO 
determinations concerning new and material evidence are not 
binding upon the Board and directs the Board to address the 
question of whether new and material evidence has been 
presented, as warranted.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Green v. Brown, 4 Vet. App. 382 (1993).  
When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim; it is relevant and probative 
of the issue at hand.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); 38 C.F.R. § 3.156(a) (1997).  For purposes of 
establishing whether new and material evidence has been 
presented, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).

II.  Factual Background

When the RO considered the veteran's claim in September 1993, 
the pertinent evidence of record consisted of the veteran's 
service medical records and VA examinations conducted in 
December 1992 and in February 1993.

The veteran's service medical records show that the veteran 
was treated for degenerative joint disease beginning in 1991 
and continuing through his service in 1992, when he 
separated.  He was followed by rheumatology, and a whole body 
bone scan (conducted in April 1991) revealed increased 
activity in various regions of the veteran's body.  While 
degenerative joint disease was noted in several of the 
regions scanned, the examiner also noted that other etiology, 
such as Paget's disease, could not be excluded.  The 
veteran's separation examination (conducted in August 1992) 
referenced an attached six-page document, which was stated to 
be the veteran's complete medical history.  It was noted in 
that document that the veteran had sought treatment for 
degenerative joint disease of both ankles, the knee, the 
metacarpophalangeal joint, the sternoclavicular joints, the 
shoulder, the hands, the wrists, the fingers, and the 
acetabulum.  A contemporaneous x-ray study was within normal 
limits.

The December 1992 VA examination reflects the veteran's 
complaints of multiple joint pains in his left hip, the low 
back, the neck, the wrist, the hands, the right shoulder, the 
elbows, the knees, and the ankles.  The veteran reported no 
history of any swelling or other joint changes, and he did 
not take any medication for the symptomatology.  The 
veteran's in-service bone scan was referenced, as was his 
separation examination.  It was noted that the veteran's 
separation x-ray study was normal and showed no arthritic 
changes.  Physical examination found full range of motion of 
both wrists, elbows, and shoulders, without pain or crepitus, 
and there was also full range of motion of both knee joints, 
ankles, and all the digits of the veteran's feet, without 
pain or crepitus.  The impression was multiple joint pains.  
Degenerative joint disease was not diagnosed.

The February 1993 VA examination reflects the veteran's 
reported medical history of degenerative joint disease.  It 
also reflects his present complaints of pain and swelling in 
the joints.  It references the December 1992 VA examination 
but lists no findings.  It also lists no current clinical 
findings and is, apparently, incomplete.

Subsequent to September 1993, in connection with this claim 
of service connection, the RO received and considered private 
medical records (dated in April 1996) and VA outpatient 
treatment records (dated from April 1996 to October 1996).  A 
review of these records shows that they are completely 
negative for any reference to, diagnosis of, or treatment for 
degenerative joint disease.  However, following the veteran's 
appeal as to the RO's continued denial of service connection 
for degenerative joint disease, multiple joints, the veteran 
submitted additional VA outpatient treatment records (dated 
from August 1998 to September 1998), which reference the 
veteran's reported service medical history and indicate that 
he was diagnosed with osteoarthritis in September 1998, by a 
VA rheumatologist.

III.  Analysis

When the RO considered and denied the veteran's claim of 
service connection for degenerative joint disease, multiple 
joints, in September 1993, it did so on the basis of no 
diagnosis or confirmation of degenerative joint disease upon 
VA examination.  Subsequently, the veteran supplemented the 
evidence of record with VA outpatient treatment records which 
referenced the veteran's reported service medical history and 
provided a current diagnosis of osteoarthritis.  Given the 
presumption of credibility afforded evidence presented by a 
veteran in an attempt to reopen a previously denied claim, 
and in light of the evidence both new and old, the Board 
finds theses additional records to be new and material 
evidence.  See Justus v. Principi, supra; see also 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Specifically, the VA outpatient treatment records (dated from 
August to September 1998) are, indeed, new to the evidence of 
record, as they were not before the RO when it made its 
rating decision in September 1993.  Also, they are not 
cumulative and redundant, as they provide a current diagnosis 
of osteoarthritis (degenerative joint disease).  As regards 
"materiality," these additional records relate directly to 
the specific matter under consideration, i.e., service 
connection for degenerative joint disease, given the RO's 
initial reasons and bases for denying the veteran's claim.  
At that time, while the veteran's service medical records 
indicated that the veteran had degenerative joint disease, 
multiple joints, there was no current, post-service clinical 
evidence of such a disorder.  See Caluza v. Brown, 7 Vet. 
App. 498 (1994).  As such, when viewed in conjunction with 
the evidence previously assembled, they are so significant 
that they must be considered in order to fairly decide the 
merits of the veteran's claim.

In light of the evidence and applicable law discussed above, 
the Board concludes that new and material evidence has been 
submitted and that the veteran's claim of service connection 
for degenerative joint disease, multiple joints, is reopened.
ORDER
New and material evidence having been submitted to reopen the 
veteran's claim of service connection for degenerative joint 
disease, multiple joints, the claim is reopened.


REMAND

In light of the veteran's reopened claim, the Board must now 
address the inconsistent clinical evidence of record 
contained in the veteran's claims file.  As discussed above, 
the veteran's service medical records document or suggest 
treatment for degenerative joint disease of multiple joints.  
However, review of the veteran's separation examination 
reveals an inherent contradiction.  Specifically, the 
contemporaneous x-ray study was normal, but the examiner 
referenced an attached six-page document, which was noted to 
be the veteran's complete medical history.  Those six pages 
showed that the veteran was seen on numerous occasions for 
treatment of degenerative joint disease of both ankles, the 
knee, the metacarpophalangeal joint, the sternoclavicular 
joints, the shoulder, the hands, the wrists, the fingers, and 
the acetabulum.  In addition, the December 1992 VA 
examination, conducted approximately three months after the 
veteran's separation from service, was negative for any 
diagnosis of degenerative joint disease.  Presently, though, 
as of at least September 1998, the veteran has been found to 
have osteoarthritis.  In this instance, the Board stresses 
that it is not within the Board's purview to reconcile these 
medical inconsistencies absent additional clinical 
discussion.

Therefore, in order to avoid prejudice to the veteran and to 
ensure full compliance with any due process requirements, the 
issue of entitlement to service connection for degenerative 
joint disease, multiple joints, will not be decided pending a 
REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-September 
1998 treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's osteoarthritis, should 
be obtained by the RO and incorporated 
into the claims file.

2.  A VA examination should be scheduled 
and conducted by a specialist in 
rheumatology, if available, in order to 
determine the nature and severity of the 
veteran's osteoarthritis.  All suggested 
studies should be performed.  
Additionally, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
osteoarthritis is related to the 
degenerative joint disease noted in 
service.  If the examiner cannot offer 
such an opinion without resorting to 
speculation, he or she should so state.

The claims file, or copies of pertinent 
documents found therein including the 
veteran's complete service medical 
records and a copy of the VA examination 
dated December 1992, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1998).

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested opinions.  If 
not, the report should be returned to the 
examiner for corrective action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law and the complete 
evidentiary picture, in light of the 
examination report.  If the veteran's 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 


